DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). They appear to be photocopies of computer renderings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Election/Restrictions
Claims 117-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 112-114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree US 2004/0010318.
Regarding Claim 112, Ferree discloses a method of using an implant (Fig 2a-2b) comprising:
providing the implant, the implant including a first portion with a flexible surface (Fig 2a , paragraph 23 surface is flexible to adapt to the contour of the vertebra), the flexible surface including a first slit with a first length extending between a first enclosed end and a second enclosed end and a second slit with a second length extending between a third enclosed end and a fourth enclosed end, the second slit intersecting the first slit between the first and second enclosed ends (see Fig below);
inserting the implant into a final operative location within a patient (Fig 2b), and

deforming the first portion of the implant based on force applied to the flexible surface (paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra), the force causing a uniform surface contour of the flexible surface (Fig 2a, uniform contour of generally flat/planar) to change become a non-uniform surface contour  (Fig 2b, non-uniform, no longer generally flat/planar, paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra).

    PNG
    media_image1.png
    601
    822
    media_image1.png
    Greyscale

Regarding Claim 113, Ferree discloses wherein deforming the first portion of the implant occurs while the implant is being disposed in the final operative location, the flexible surface conforming to a shape of a surface (surface of the vertebra, Fig 2b) that applies force to the flexible surface (Fig 2b, paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra).

Regarding Claim 114, Ferree discloses the final operative location is an intervertebral space (Fig 2b) and deforming the first portion of the implant occurs in a spinal column of the patient (Fig 2b), the deformation resulting from force applied to the flexible surface by a vertebral body (Fig 2b, paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra).

Claims 112, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton US 6,136,031.
Regarding Claim 112, Middleton discloses a method of using an implant (Fig 8) comprising:
providing the implant (Fig 8), the implant including a first portion with a flexible surface (see Fig below, the flexible surface circumferentially surrounds the implant), the flexible surface including a first slit with a first length extending between a first enclosed end and a second enclosed end and a second slit with a second length extending between a third enclosed end and a fourth enclosed end, the second slit intersecting the first slit between the first and second enclosed ends (see Fig below, the first slit extends vertically, the second slit extends horizontally and the two intersect each other);
inserting the implant into a final operative location within a patient (Col 5 lines 25-35, abstract, inserted within a disc space), and

deforming the first portion of the implant based on force applied to the flexible surface (Col 5 lines 25-35 where the implant is similar to that of Fig 4, Col 4 lines 36-44), the force causing a uniform surface contour of the flexible surface (as seen in Fig 4) to change become a non-uniform surface contour  (Col 4 lines 36-44. Col 5 lines 25-35, when placed against the vertebra, the first portion is deformed so that the implant is adapted within the disc space, note disc spaces are unique to each individual and not completely symmetric and thus would provide for non-uniform contour).

    PNG
    media_image2.png
    595
    982
    media_image2.png
    Greyscale

Regarding Claim 116, Middleton discloses deforming occurs only in the first portion (Col 4 lines 36-44, Col 5 lines 25-35 as discussed above) and a second portion (#308) of the implant retains its shape before and after being subjected to force (Col 4 lines 36-55, Col 5 lines 25-35, where when subjected to force from the vertebra, only the first portion deforms, second portion #308 retains its shape does not deform and is made from a rigid material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 100-108, 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman US 2006/0200243 in view of Ferree US 20040010318.
Regarding Claim 100, Rothman discloses an intervertebral implant (Fig 1-2) comprising:
an upper endplate surface (#52), a lower endplate surface (#54) opposite the upper endplate surface and an intermediate support (#56a-b) connecting the upper endplate surface and the lower endplate surface (Fig 1-2), the upper endplate surface and the lower endplate surface defining a void therebetween (intermediate support located within the void, see Fig 1-2), wherein the upper and lower endplate surfaces are both adapted to contact a vertebral body of a spine (paragraph 35).
Rothman does not disclose a first portion on the lower endplate surface, the first portion including a first flexible surface with a plurality of segments that define a plurality of slits, the plurality of slits including a first slit and a second slit, the first slit crossing the second slit between first and second ends of the second slit, wherein the first flexible surface has a surface contour that changes as a function of force borne by the first flexible surface such that when the intervertebral implant is disposed between vertebral bodies, the first flexible surface deforms to adapt to the contours of a bone surface bearing thereon.
Ferree discloses an endplate surface adapted to contact a vertebral body of a spine (Fig 2a-2b); and a first portion of the endplate surface (Fig 2a-2b), the first portion including a first flexible surface with a plurality of segments that define a plurality of slits (see Figs below), the plurality of slits including a first slit and a second slit, the first slit crossing the second slit between first and second ends of the second slit (see Fig below), wherein the first flexible surface has a surface contour that changes as a function of force borne by the first flexible surface such that when the intervertebral implant is disposed between vertebral bodies, the first flexible surface deforms to adapt to the contours of a bone surface bearing thereon (Fig 2b, paragraph 10, 23, the plate conforms to the shape of the endplate) .

    PNG
    media_image3.png
    295
    646
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    614
    media_image4.png
    Greyscale

	Regarding claim 101, Ferree discloses the implant of claim 100 (see Fig. 2A),
wherein the first flexible surface (see annotated Fig. 2A in claim 100) is flexible ina
direction transverse to a plane that is approximately aligned with the first flexible surface
(see annotate Fig. 2A below; Para. 0023 stating that the disclosed surface contour
comprised in the first flexible surface are interlocking pieces, thus capable of being
flexible in a direction wherein the pieces can interlock with one another, e.g., crosswise
from the disclosed plane of the first flexible surface, thus being transverse to said
plane).


    PNG
    media_image5.png
    382
    657
    media_image5.png
    Greyscale

	Regarding Claim 102, Ferree discloses the first slit has a length extending from a first enclosed end to a second enclosed end opposite the first enclosed end (see Fig below, the ends are enclosed within the endplate)





    PNG
    media_image6.png
    411
    800
    media_image6.png
    Greyscale


	Regarding claim 103, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the plurality of segments (see annotated Fig. 2A in claim 100) include a first segment, a second segment, a third segment and a fourth segment (see annotated Fig. 2A below), each segment extending radially from a first location (see annotated Fig. 2A below; Para. 0009 stating that the disclosed flexible surface, which comprises the plurality of segments, is convex, thus making each segment capable of extending radially from the disclosed first location) and each segment being oriented differently relative to the first location than the other segments (see annotated Fig. 2A wherein each disclosed segment have different configurations from each other, such as varying orientations and shapes of the respective slits connected within each of the segments).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


	Regarding claim 105, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the plurality of segments interconnect to form rows and columns (see annotated Fig. 2A below; Para. 0023 stating that the disclosed surface contour, comprising the plurality of segments, are interlocking pieces, thus interconnect with each other).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


	Regarding claim 106, Ferree discloses the implant of claim 103 (see Fig. 2A), wherein each of the first, second, third and fourth segments have the same shape (see annotated Fig. 2A in claim 103, wherein the each of the disclosed segments form an X-shape). 

	Regarding claim 107, Ferree discloses the implant of claim 100 (see Fig. 2A), further comprising a second flexible surface (see annotated Fig. 2A below) with a second plurality of slits (see annotated Fig. 2A below), the second flexible surface being different from the first flexible surface (see annotated Fig. 2A wherein the disclosed second flexible surface has interlocking pieces that are bigger in size than the disclosed first flexible surface shown in claim 100). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



	Regarding claim 108, Ferree discloses the implant of claim 103 (see Fig. 2A), wherein the first segment (see annotated Fig. 2A in claim 103) includes a first portion, a second portion and a third portion (see annotated Fig. 2A below), the first portion being linear and oriented in a first direction (see annotated Fig. 2A below), the second portion being linear and oriented in a second direction different from the first direction (see annotated Fig. 2A below), and the third portion being linear and oriented in a third direction different from the second direction (see annotated Fig. 2A below).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


	Regarding claim 110, Ferree discloses the implant of claim 100 (see Fig. 2A below), wherein each of the plurality of slits (see annotated Fig. 2A in claim 100) extend entirely through the first portion of the implant (see annotated Fig. 2A in claim 100). 
	
	Regarding claim 111, Ferree discloses the implant of claim 110 (see Fig. 2A), wherein the plurality of slits include at least two slits that are oriented at different angles relative to the first flexible surface (see annotated Fig. 2A below).


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify at least the lower endplate surface of Rothman to have the first portion with the slits, discussed above, in view of Ferree above because the first portion allows the endplate to adapt to the contour of the vertebral bone. 
	Regarding Claim 104, Rothman as modified discloses the claimed invention as discussed above the plurality of segments are positioned such that a first axis passing through a first midpoint of a first length of the first segment and a second midpoint of a second length of the second segment (see Fig above in claim 103) is substantially orthogonal to a second axis passing through the first midpoint of the first segment and a third midpoint of a third length of the third segment (see Fig 103 where the first and second axis would form a generally “L” shape) but does not disclose the first axis is orthogonal to the second axis.
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first axis be orthogonal to the second axis, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 109 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman US 2006/0200243  in view of Ferree US 20040010318.
	Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman US 2006/0200243  and Ferree US 20040010318, as applied to claim 1, and in further view of Middleton 6,136,031. 
Regarding claim 109, Ferree discloses the implant of claim 100 (see Fig. 2A in Ferree) having at least one surface (one of the pieces 202 in Ferree), however, fails to disclose the at least one surface is a non-flexible surface. 
	Middleton teaches an intervertebral implant (see Fig. 4) comprising a body member (102) composed of separate components further comprising a plurality of slits (Col. 4, lines 47-52). Middleton teaches the implant further comprising at least one non-flexible surface (Col. 4, lines 45-47 stating that the disclosed non-flexible surface is made from a rigid metal material such as titanium). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the at least one surface of Ferree comprises a rigid metal material such that at least one surface is a non-flexible surface, in view of Middleton, as this provides a known biocompatible material for a flexible implant having a non-flexible surface when not engaged with other pieces that allow for flexibility. 

Claims 112, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman US 2006/0200243 in view of Ferree US 20040010318.
Regarding Claim 112, Rothman discloses a method of using an implant comprising:
	providing the implant (Fig 1);
	inserting the implant into a final operative location within a patient (paragraph 35).
	Rothman discloses the implant has endplates (#52, #54) but does not disclose the implant including a first portion with a flexible surface, the flexible surface including a first slit with a first length extending between a first enclosed end and a second enclosed end and a second slit with a second length extending between a third enclosed end and a fourth enclosed end, the second slit intersecting the first slit between the first and second enclosed ends, deforming the first portion of the implant based on force applied to the flexible surface, the force causing a uniform surface contour of the flexible surface to become a non-uniform surface contour.
 Ferree discloses a method of using an implant (Fig 2a-2b) comprising:
providing the implant, the implant in the form of an endplate (Fig 2), the implant including a first portion with a flexible surface (Fig 2a , paragraph 23 surface is flexible to adapt to the contour of the vertebra), the flexible surface including a first slit with a first length extending between a first enclosed end and a second enclosed end and a second slit with a second length extending between a third enclosed end and a fourth enclosed end, the second slit intersecting the first slit between the first and second enclosed ends (see Fig below);
inserting the implant into a final operative location within a patient (Fig 2b), and
deforming the first portion of the implant based on force applied to the flexible surface (paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra), the force causing a uniform surface contour of the flexible surface (Fig 2a, uniform contour of generally flat/planar) to change become a non-uniform surface contour  (Fig 2b, non-uniform, no longer generally flat/planar, paragraph 23, when placed against the vertebra, the first portion is deformed so that it can adapt to the contour of the vertebra) to adapt to the contour of the vertebra (paragraph 23).

    PNG
    media_image1.png
    601
    822
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the endplates of Rothman to include a first portion with a flexible surface in view of Ferree above so that the endplates can adapt to the contour of the vertebra. 
Regarding Claim 115, Rothman as modified discloses the implant is a fixation member (Fig 1 in Rothman, paragraph 35 where the implant is fixed in the disc space) and deforming the first portion (paragraph 23 in Ferree, deforming the first portion is when the implant is implanted int the disc space and subjected to forces of the vertebra) includes bending a shaft (#56a-b in Rothman) of the fixation member (paragraph 36-39 in Rothman where when also implanted, the shaft #56a-b is also subjected to forces of the vertebra and would also be bend accordingly to fit within the disc space). 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections were made in view of applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773